Judgment and order reversed on the facts and a new trial granted upon the ground that the verdicts are excessive, with costs to the appellants to abide the event, unless the plaintiff shall, within 10 days, stipulate to reduce the verdict on the first cause of action to the sum of $38,751.50, and the verdict on the second cause of action to the sum of $3,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of this appeal to any party. All concur. (Appeal by all defendants from a judgment of Seneca Trial Term for plaintiff in an automobile negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Kimball, Wheeler, Williams and Bastow, JJ.